IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: CHRISTIANA ZEIGER, AN               : No. 416 MAL 2019
ALLEGED INCAPACITATED PERSON               :
                                           :
                                           : Petition for Allowance of Appeal
PETITION OF: DIANE ZEIGER,                 : from the Order of the Superior Court
DAUGHTER                                   :


                                    ORDER



PER CURIAM

     AND NOW, this 4th day of December, 2019, the Petition for Allowance of Appeal

is DENIED.